
	
		I
		111th CONGRESS
		1st Session
		H. R. 420
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. McCaul (for
			 himself, Mrs. Blackburn,
			 Mr. Kirk, Mr. Mack, Mr.
			 Alexander, Mr. Sessions,
			 Mr. Burton of Indiana,
			 Mr. Hensarling,
			 Mr. Neugebauer,
			 Mr. Pitts,
			 Mr. Flake,
			 Mr. Culberson,
			 Mr. Dent, Mr. Upton, Ms.
			 Foxx, Mr. McCotter,
			 Mr. Issa, Mrs. Bachmann, Mr.
			 Matheson, and Mr.
			 Sullivan) introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the use of Federal funds for a project or
		  program named for an individual then serving as a Member, Delegate, Resident
		  Commissioner, or Senator of the United States Congress.
	
	
		1.Prohibition on certain
			 Federal fundsNo Federal funds
			 may be used for a project or program named for an individual then serving as a
			 Member, Delegate, Resident Commissioner, or Senator of the United States
			 Congress.
		
